Mr. Chief Justice Vickers delivered the opinion of the court: This is an appeal from a judgment of the circuit court of Co.ok county sustaining the objection and dismissing the petition for the confirmation of a special assessment for the first improvement by the South Park Commissioners of a system of streets described in said petition. The only pleadings in the case are the petition and the objections filed by the Illinois Trust and Savings Bank, as trustee. The South Park Commissioners having obtained the consent of the city of Chicago and a majority of the abutting property owners, instituted proceedings for a special assessment for boulevarding Sixteenth street from the east line of Michigan boulevard to the east line of Prairie avenue ; Prairie avenue from the north line of Sixteenth street to the south line of Twenty-ninth street; Twenty-ninth street from the west line of Prairie avenue to the east line of South Park avenue; and South Park avenue from the north line of Twenty-ninth street to the south line of Thirty-third street. The only question raised by the objections presented for our decision is whether the South Park Commissioners have the power, under the statute, to take over and improve the streets in question. The admitted facts show that Michigan avenue is now a boulevard under the control of said South Park Commissioners, extending from Grant Park south to Fifty-fifth street, which latter is known as Garfiéld boulevard ‘and also under the control of said South Park Commissioners, which extends east to Washington Park, under the control of said South Park Commissioners; that one block east of Michigan boulevard, and parallel therewith, is Indiana avenue, a street under the control of the city of Chicago, extending from Twelfth street on the north continuously southward across all said east and west streets beginning at Sixteenth street southward to Thirty-fifth street, and thence continuously southward across all intersecting east and west streets for several miles; that Prairie avenue begins at Sixteenth street on the north and thence extends southward continuously to Thirty-first street, intersecting all of said east and west streets between Sixteenth street and Thirty-first street, and thence continuing south several miles; that one block east of said Prairie avenue is Calumet avenue, a street under the jurisdiction of the city of Chicago, which begins at Eighteenth street and thence extends southward, crossing all east and west streets mentioned above as far as Thirty-first street, and thence'south several miles; that one block east of said Calumet avenue is South Park avenue, which begins at Twenty-second street and thence extends southward, crossing all the above mentioned east and west streets to Thirty-third street, where it connects with Thirty-third street boulevard, a boulevard under the control of the South Park Commissioners, running east and west, the boulevard under the control of said South Park Commissioners beginning on South Park avenue at Thirty-third street boulevard and thence extending south to Thirty-fifth street, where it joins and connects with Grand boulevard, a boulevard under the control of the South Park Commissioners, extending southward more than one mile to said Washington Park; that from a point east of South Park avenue at Twenty-second street the west shore of Lake Michigan runs from thence south-eastwardly to a point opposite Thirty-third street, about one-half mile east of South Park avenue, and that the territory included between South Park avenue, Thirty-third street and the said shore of Lake Michigan is all subdivided into streets, alleys and building lots and is part of the city of Chicago, as is all of the territory between Sixteenth street, Michigan avenue, Thirty-third street and said shore of Lake Michigan. It will be seen that the boulevard here involved begins at Michigan avenue and Sixteenth street and extends east two blocks on Sixteenth street to Prairie avenue; thence south on Prairie avenue thirteen blocks to Twenty-ninth street; thence east on Twenty-ninth street two blocks to South Park avenue, and thence south on South Park avenue four blocks to Thirty-third street. When completed, the streets sought to be improved will connect Michigan avenue with Grand boulevard, which runs south direct to Washington Park, and will also connect all that portion of the city of Chicago on Sixteenth street, Prairie avenue and Twenty-ninth street, and from Twenty-ninth to Thirty-third street, with Washington Park and by means of Grand boulevard. By an act of the legislature approved and in force on April 9, 1879, it is provided that every board of park commissioners shall have the power to connect any public park, boulevard or driveway under its control with any part of any incorporated city, town or village, by selecting and taking-any connecting street or streets, or part thereof, leading to such park. In 1895 another act was passed by the legislature which extends the powers of park commissioners, and authorizes such commissioners to connect any part of any incorporated city, town or village with any public park, boulevard or driveway under its control, by selecting any connecting street or streets, or parts thereof, leading to such "park, boulevard or driveway. The proposed boulevard does not terminate at either end in a park. It ends at Sixteenth street on the north and at Thirty-third street on the south. It, however, connects at its north end with Michigan boulevard and at its south end with South Park boulevard, so that one may reach Washington Park from any point on the proposed improvement by going either north or south and travel the entire route on boulevards under the control of the park commissioners. It is difficult to see how there can be any serious doubt of the power of the park commissioners to take over and improve these streets. Having the power to connect any part of the city with the parks under its control, and also the power to- connect any part of the city with any of the boúlevards leading to said parks, it is clear that the streets involved in this proceeding are within the powers conferred. The argument is,' that the existence of Michigan boulevard renders the proposed improvement unnecessary and that all the territory in the vicinity of Michigan avenue is already connected with the park by such avenue. The park commissioners, by taking over Michigan avenue, have not exhausted their power to connect other parts of the, city with the park or its boulevards. (West Chicago Park Comrs. v. McMullen, 134 Ill. 170.) In passing on this question in the McMullen case, this court, on page 178, said: “The principal point made, however, seems to be, that appellant, having exercised the power given it by the statute, by selecting and taking West Washington street, its power is thereby exhausted, and thereafter no street or part of a street could be talcen for the purpose of connecting the park with the city or any other part of the city. The power to take streets connecting parks with the city is expressly given, subject only to the consent of the city and of the owners of a majority of the frontage thereon. Appellees, however, contend that the provision of the act that a street or streets may be taken to connect the park ‘with any part of any incorporated city,’ etc., means some one part or point in such city, only. To so hold- would be to adopt a narrow and strict rule of construction. Its effect would be to limit the benefits of the boulevard to one single locality—to some one part of the city—regardless of the public necessity. The language of the statute giving the park board the power ‘to connect any public park, boulevard or driveway under its control with any part of any incorporated city, town or village, by selecting and taking any connecting street or streets, or parts thereof, leading to such park,’ very clearly indicates that more than one connection might be made between the park and the city.” It is contended that the ordinance providing for the improvement of the streets in question is unreasonable in view of the boulevards already established and under the control of the park commissioners. This is a question to be determined by the park commissioners, the city council and a majority of the property owners abutting on such streets. This court would not interfere with the exercise of the discretion vested in the municipalities unless it was made to clearly appear that such discretion had been abused. Such is not the case here. The circuit court erred in sustaining the objections and in dismissing the petition. The judgment below is reversed and the cause remanded. Reversed remanded.